Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 4, 9-10, 14, 19, 21, 41, and 57-68 are all the claims.
2.	Claims 11, 4, 9, 10, 14, 19, 21, 41, and 57-68 are amended in the Response of 6/22/2022.
3.	Withdrawn Claim 41 is rejoined for examination.
4.	Claims 1, 4, 9-10, 14, 19, 21, 41 and 57-68 are all the claims under examination.
5.	This Office Action is final. Applicants amendment of the claims raises new grounds for objection.
	
Information Disclosure Statement
6.	The IDS’ of 6/22/2022 and 6/22/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Objections
Claim Objections
7.	The objection to Claim 65 because of informalities is withdrawn. Applicants have amended the claim to replace the typographical error for the phrase “SEQ IN NO: 38” to “SEQ ID NO: 38.” 




Withdrawal of Rejections

Claim Rejections - 35 USC § 112, first paragraph
Scope of Enablement
8.	The rejection of Claims 1, 4, 9-10, 14, 19, 21 and 57-68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn. Applicants have amended the claims the claims to recite an “Fc fragment with antigen binding” that comprises an EGFR antigen-binding site and being of the antibody molecule as claimed.
	
Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	The rejection of Claims 
a) The rejection of Claims 
Applicants have amended the claims to recite an “Fc fragment with antigen binding thereof”; and they allege the structure of antibody Fc domains is known to the skilled artisan and that an Fc fragment comprises two CH3 domains.
Response to Arguments
The specification reference to a CH3 domain is as a singular form for a fragment comprising a specific binding member:

    PNG
    media_image1.png
    369
    993
    media_image1.png
    Greyscale

The specification does not substantiate that an Fc fragment is a homodimer of two constant domains with each comprising a modified CH3 domain in the AB and EF loops. By the evidence alone and absent any figures provided by illustration of what is encompassed by an Fc fragment thereof, the POSA cannot determine the meets and bounds for the invention.
The excerpt from Applicants own website at //www.f-star.com/scientific-approach/technology-platform/ and shown above reveals nothing less than two CH3 domains being present in “the antibody molecule” but does not explain what comprises an Fc fragment.


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	The rejection of Claims 
	Applicants have amended the claims to indicate that the antibody molecule and an Fc fragment thereof comprise an EGFR-finding site in the CH3 domain. However, and as discussed above, the meaning of a fragment comprising the binding domains is not substantiated as requiring a single chain of an Fc comprising the modified CH3 portion or a homodimer comprising two Fc domains with each containing the modified CH3. Here the issue is that Applicants have not shown themselves to be in possession of the modified CH3 domain being functional for binding EGFR as a single chain Fc fragment comprising one CH3 domain and as a homodimeric Fc fragment comprising two CH3 domains on the separate Fc chains. Disclosure for an “Fc fragment” is at p. 64:

    PNG
    media_image2.png
    132
    799
    media_image2.png
    Greyscale

Applicants amendments and their comments are insufficient in addressing the outstanding grounds for rejection.
	The rejection is maintained.

New Grounds for Objection
Claim Objections
11.	Claims 1, 4, 9-10, 14, 19, 21, 41 and 57-68 are objected to because of the following informalities:   amending the claims to recite “An antibody or an Fc fragment thereof, comprising an antigen binding domain for human epidermal growth factor receptor….” is clearer in meaning than the phrase “Fc fragment with antigen binding thereof.” Appropriate correction is required.

Conclusion
12.	No claims are allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	The sequences of SEQ ID NOS: 4, 9 and 15 (Claim 9) and 6, 11 and 17 (Claim 14) are free from the art. The sequences of SEQ ID NOS: 41, 43 and 45 (Claim 62) and 42, 44 and 46 (Claim 64) are free from the art.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643